            Case 1:21-cr-00126-BAH Document 9-1 Filed 02/02/21 Page 1 of 2




January 22, 2021

Ian P. Meyers
Federal Bureau of Investigation

Dear Special Agent Meyers:

This is in response to your request for United States Congress (Congress) documents maintained
by the Architect of the Capitol (AOC) as part of your investigation into the events of January 6,
2021 at the United States Capitol. The requested documents contain information related to a
highly sensitive security system of Congress. Any information related to the security of Congress
is under the sole control of Congress and is exempt from disclosure under the Freedom of
Information Act (FOIA). 1

However, the AOC is providing these documents to the Federal Bureau of Investigation (FBI)
for the requested law enforcement purposes with the understanding that they remain
Congressional records in their entirety; and the disposition and control over these records lies
exclusively with the AOC on behalf of Congress. The FBI acknowledges that these documents
are not records for the purposes of FOIA or any other law (as reflected on any face markings that
may appear on the documents provided) and agrees to the following:

    •    To hold such information in strict confidence.
    •    Not to disclose any such information to any third party without the AOC’s prior written
         consent.
    •    To forward all FOIA requests concerning these documents to the AOC for resolution.
    •    That the FBI’s internal disclosure of the information contained in these documents shall
         be only to those employees, agents, or subcontractors having a need to know.

Please contact the AOC General Counsel (Jason Baltimore) at jbaltimore@aoc.gov if you have
any questions about the FOIA requirements. Please contact me at valerie.hasberry@aoc.gov if
you have any questions about the documents provided.

Sincerely,
Hasberry, Valerie     Digitally signed by Hasberry,
                      Valerie L.
L.                    Date: 2021.01.22 14:36:11 -05'00'


Valerie Hasberry
Chief Security Officer




1Congress is specifically excluded from the FOIA statutory definition of “agency” under section 551(1) to Title 5 of the United
States Code. The courts have interpreted this exemption to include legislative branch agencies (Mayo v. U.S. Government
Printing Office, 9 F.3d 1450 (9th Cir. 1993)). Therefore, the AOC is exempt from FOIA as a legislative branch agency.
                     Case 1:21-cr-00126-BAH Document 9-1 Filed 02/02/21 Page 2 of 2
                                                Congressional Security Sensitive Record




 Damage Estimate – Capitol Breach
This document remains a Congressional record in its entirety, and disposition and control over this record lies exclusively with the
Architect of the Capitol (AOC). This record is not a record or property of the requesting agency or organization for the purposes of the
Freedom of Information Act (FOIA) or any other law. This document contains information related to a highly sensitive security system of
the United States Congress. Any information related to the security of Congress is under the sole control of Congress and cannot
released to any third party, including the public. The requesting agency or organization agrees to hold such information in confidence.
By retaining this document, the requesting agency or organization also agrees not to disclose any such information to any third party
without the prior written consent of the AOC, and agrees to forward all FOIA requests for information concerning this document to the
AOC for resolution. The requesting agency or organization further agrees that its internal disclosure of the information contained in this
document shall be only to those employees, agents, or subcontractors having a need to know such information.


Location: United States Capitol Building - S1CR4S

The window in this area was damaged on January 6, 2021. The estimated cost to repair this window is in excess of
$10,000 and includes removal of hazardous material, replacement of the glass, fabrication and replacement of the
interior shutters and paint.

Based on the damage, we believe it would have been possible for someone to enter through this window opening.
The wood shutters were shattered and both panes of glass were broken.




 The document contains information related to a highly sensitive security system of the United States Congress. Any information related to
 the security of Congress is under the sole control of Congress and cannot released to any third party, including the public, without its full
                                                                 consent.




                               Architect of the Capitol | Washington, DC 20515 | www.aoc.gov
